Citation Nr: 1102540	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected musculoligamentous strain of the right knee.

2.  Entitlement to an initial compensable disability rating for 
service-connected musculoligamentous strain of the left knee.

3.  Entitlement to an initial compensable disability rating for 
service-connected musculoligamentous strain of the right 
shoulder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2003 to August 2007.  
Service in Afghanistan and Iraq as well as receipt of the Combat 
Action Ribbon are indicated by the record.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2008 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).   

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of that 
hearing has been associated with the claims folder.  

The issue of entitlement to an initial compensable disability 
rating for service-connected musculoligamentous strain of the 
right shoulder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected bilateral right knee disability is manifested by pain 
and no more than mild recurrent subluxation; the evidence does 
not show arthritis, flexion limited to 45 degrees or less, 
extension limited to 10 degrees or more, ankylosis, genu 
recurvatum, or impairment of the tibia and fibula.

2.  The evidence of record shows that the Veteran's service-
connected left knee disability is manifested by pain and no more 
than mild recurrent subluxation; the evidence does not show 
arthritis, flexion limited to 45 degrees or less, extension 
limited to 10 degrees or more, ankylosis, genu recurvatum, or 
impairment of the tibia and fibula.

3.  The evidence of record does not show that the Veteran's 
service-connected bilateral knee disabilities are so exceptional 
or unusual that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the 
service-connected right knee disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).

2.  The criteria for a 10 percent disability rating for the 
service-connected left knee disability are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).

3.  Application of the extraschedular rating provisions is not 
warranted for the Veteran's service-connected bilateral knee 
disabilities.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased initial disability 
ratings for his service-connected bilateral knee disabilities.   

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
 
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in October 2007, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in October 2007, 
December 2007, and April 2009.  The examination reports reflect 
that the examiners interviewed and examined the Veteran, reviewed 
his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  Furthermore, these 
examination reports contain sufficient information to rate the 
Veteran's bilateral knee disabilities under the appropriate 
diagnostic criteria.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims 
folder was not available during the April 2009 VA examination, 
and it is unclear whether it was available during the October and 
December 2007 VA examinations.  However, such did not have an 
adverse effect on the adequacy of the examinations.  Notably, as 
previously indicated, the examiners fully considered the 
Veteran's complaints, to include his complaints of functional 
impairment and pain with respect to his bilateral knee 
disabilities.  Physical examinations were then performed that 
addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a personal hearing in July 
2009.

Accordingly, the Board will proceed to a decision.

Higher evaluations for Right and Left Knee Disabilities

For the sake of economy, the Board will analyze the Veteran's 
bilateral knee claims together, as they are rated under the same 
diagnostic code and according to the medical evidence show 
similar symptomatology.

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to increased ratings for his 
service-connected right and left knee musculoligamentous strain, 
which are each currently evaluated as noncompensable [zero 
percent] disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
[limitation of flexion].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The medical evidence of record demonstrates that the Veteran's 
current bilateral knee disabilities are manifested by joint pain 
and slight subluxation.  This symptomatology is congruent with 
the criteria set out in Diagnostic Codes 5257 [impairment of the 
knee].  Accordingly, the Board finds that rating the Veteran 
under Diagnostic Code 5257 is appropriate in this case.



Rating Based on Recurrent Subluxation and/or Lateral Instability

Under Diagnostic Code 5257, a 10 percent evaluation is warranted 
for slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating contemplates severe recurrent subluxation or lateral 
instability.  

The Board notes that words such as "slight," "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6 (2010).

The Veteran's service-connected right knee disability is 
currently rated noncompensable [zero percent] disabling.  To 
warrant a 10 percent disability rating under Diagnostic Code 
5257, the evidence must demonstrate that subluxation and/or 
instability of the knee that is slight.  

For the reasons and bases expressed below, the Board finds that 
the Veteran's bilateral knee disabilities are manifested by 
recurrent subluxation which is most appropriately described as 
"slight" and not "moderate" or "severe" under the criteria 
of Diagnostic Code 5257. 

The Veteran has reported popping in his knees on multiple 
occasions.  In particular, at the July 2009 Board hearing, the 
Veteran continued his complaints of constant pain and popping in 
his knees, specifically when bending, going up and down stairs, 
and sitting for a prolonged period.  He further testified that he 
does not use any medication or other treatment for the bilateral 
knee disabilities.  Moreover, he stated that he does not jog, 
play golf, or perform exercises involving his legs anymore due to 
the pain in his knees.  However, he did not report any episodes 
of the knees giving out causing him to stumble or fall.

The Board finds no reason to doubt these statements.  Indeed, the 
Veteran is competent to report as to his own observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

While the Board acknowledges the Veteran's complaints, in its 
opinion those complaints do not present a picture consistent with 
moderate or severe disability of his bilateral knee disabilities.  
Rather, there is no objective evidence of pathology which might 
be said to be indicative of moderate or severe pathology.  

In August 2007, the Veteran was admitted to the emergency room at 
the Saint Elizabeth Regional Medical Center in part for 
discomfort in his knees.  Upon examination, the examining 
physician reported that the knees were not erythematous or warm, 
as well as the absence of effusion or gross bony deformity.   

Additionally, a private treatment record from the Nebraska 
Orthopaedic and Sports Medicine, P.C., documents the Veteran's 
complaints of joint pain in his knees and "a discomforting 
popping" sound in his right knee.  The examining physician noted 
"a loud pop" in each knee when the Veteran squatted.  
Crucially, however, the Veteran denied catching, buckling, or 
giving-way.  Upon examination of the knees, the examiner reported 
the absence of acute abnormalities, redness, warmth, or effusion 
in either knee, as well as excellent stability, collateral 
ligament testing, Lachman testing, pivot shift testing, and 
McMurray testing.  Moreover, there was no pain on ballottement of 
either patella and no pain in the popliteal fossa.  The Veteran 
was diagnosed with bilateral knee pain, right worse than left, 
with no acute abnormality noted.  

The Veteran was afforded a VA examination for his knees in 
October 2007.  He continued his complaints of bilateral knee 
pain.  However, he did not report any episodes of flare-ups.  
Upon examination, the VA examiner pertinently did not report any 
crepitation, mass behind the knees, instability, or other 
abnormality.  She also noted the absence of joint swelling, 
effusion, tenderness, or laxity as well as joint prosthesis and 
ankylosis.  She diagnosed the Veteran with bilateral knee 
musculoligamentous strain.

VA physical therapy records dated in December 2007 further 
document the Veteran's complaints of popping in his knees, and 
his report of pain when going down stairs and playing basketball.  
However, he denied any giving way or pain after prolonged 
sitting.  He was instructed to perform posterior knee stretches 
and strengthening exercises.  He was also provided with a brace 
for his left knee.  An X-ray report of the left knee revealed no 
fracture, dislocation, significant degenerative change, effusion, 
or other gross soft tissue abnormality.  Critically, a VA 
examination of the Veteran's joints dated in December 2007 
revealed no findings of deformity, giving way, instability, pain, 
stiffness, weakness, episodes of dislocation or subluxation, 
locking, effusion, flare-ups, or inflammation.

The Veteran was provided with a subsequent VA examination for his 
knees in April 2009.  He reported daily pain, weakness, 
stiffness, and popping in his knees.  He also stated that he has 
aching in his knees with exercise, kneeling, squatting, and 
sitting cross-legged on the floor.  However, he did not report 
deformity, giving way, instability, incoordination, decreased 
speed, locking episodes, inflammation, or limitations on standing 
or walking.  The Veteran stated that the bilateral knee 
disabilities mildly affect exercise and sports, and do not affect 
chores, shopping, recreation, traveling, feeding, dressing, 
toileting, or grooming.  The VA examiner noted the absence of 
assistive devices.  She also reported grinding and popping in the 
knees on the lateral aspect.  She indicated no findings of bumps 
consistent with Osgood-Schlatter's disease, mass behind the 
knees, clicks or snaps, instability, or any other abnormality.    

In short, the Board finds that the Veteran's bilateral knee 
disabilities are manifested by recurrent subluxation which is 
most appropriately described as "slight" and not "moderate" or 
"severe" under the criteria of Diagnostic Code 5257.  Indeed, 
there is no competent and probative evidence of record tending to 
indicate that the Veteran experiences moderate or severe 
instability and/or subluxation of his right or left knee.  While 
the Board does not doubt that recurrent subluxation and 
instability exist, in the absence of any evidence to the 
contrary, the Board cannot characterize the knee disabilities as 
"moderate," or "severe." 

Accordingly, based on the evidence of record, the Board finds 
that the Veteran's bilateral knee subluxation and instability are 
properly described as "slight" under the criteria of Diagnostic 
Code 5257.  To the extent that the Veteran may contend otherwise, 
his self-reports are outweighed by the medical evidence, which 
indicates that there is no evidence of moderate or severe knee 
subluxation or instability.

In sum, disability ratings of 10 percent are warranted for the 
Veteran's service-connected bilateral knee disabilities based on 
subluxation or instability pursuant to Diagnostic Code 5257.

Rating Based on Limitation of Motion

To warrant a compensable rating based on limitation of motion, 
Diagnostic Code 5260 requires limitation of flexion of the knee 
to 45 degrees or less, and Diagnostic Code 5261 requires 
limitation of extension of the knee to 10 degrees or more. 
Crucially, the medical evidence of record demonstrates that the 
Veteran has never had limitation of right or left knee flexion 
less than 130 degrees, or limitation of right or left knee 
extension greater than 0 degrees.  Accordingly, rating the 
Veteran under Diagnostic Codes 5260 and 5261 will not afford the 
Veteran a separate disability rating based upon limitation of 
motion.

In evaluating the Veteran's limitation of motion, the Board must 
also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  
See DeLuca, supra.  The Board recognizes the Veteran's complaints 
of functional loss as a result of his bilateral knee 
disabilities, notably his difficulty in sitting for long periods 
of time, as well as his difficulty to walk up and down stairs and 
previous use of a brace for his left knee.  

However, the Board places greater probative value on the 
objective clinical findings which do not support a higher 
evaluation.  In this regard, the competent medical evidence of 
record does not indicate any significant functional loss 
attributed to the Veteran's knee complaints.  Specifically, 
during the most recent VA examination in April 2009, the Veteran 
was able to maintain right and left knee forward flexion up to 
130 degrees, and right and left knee limitation of extension to 
zero degrees when pain was considered.  The October 2007 VA 
examination report similarly shows that right and left knee 
forward flexion was 140 degrees and extension was zero degrees 
when pain was considered.   Both VA examination reports indicate 
that with repetition there was no increase in loss of range of 
motion.    

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the Veteran's bilateral knee disabilities under 38 C.F.R. § 4.40 
and 4.45.  In this regard, the Board has considered whether 
additional compensation may be granted under DeLuca.  However, 
functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  In this case, repetitive movement 
caused no additional limitation of function during examination.  
In light of the fact that the Veteran has repeatedly demonstrated 
nearly full flexion and normal extension, the Board is satisfied 
that any additional functional impairment occurring during flare 
ups would not be sufficient to establish his entitlement to a 
compensable rating for either limitation of extension or 
limitation of flexion.  Accordingly, the Board concludes that the 
criteria for separate compensable disability evaluations under 
limitation of range of motion contained in Diagnostic Codes 5260 
or 5261 are not warranted.

With respect to awarding the Veteran a separate disability rating 
for arthritis under Diagnostic Code 5003 [arthritis], the 
evidence of record is pertinently absent any indication that the 
Veteran suffers from arthritis in either knee, nor has he so 
contended.  Accordingly, use of Diagnostic Code 5003 is not for 
application.  

The Board adds that there is no evidence of ankylosis, locking of 
the knee, disability caused by cartilage removal, or malunion or 
nonunion of the tibia and fibula in either of the Veteran's 
knees.  Thus, Diagnostic Codes 5256, 5258, 5259 and 5262 do not 
apply in this case.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support 
the proposition that the Veteran's service-connected bilateral 
knee disabilities have not changed appreciably during the period 
on appeal.  There are no medical findings and no other evidence 
which would allow for the assignment of disability ratings 
greater than 10 percent during the period of time here under 
consideration.  Specifically, as discussed above, the competent 
medical evidence of record, to include the October 2007, December 
2007, and April 2009 VA examination reports as well as VA and 
private treatment records, indicate that the Veteran's right and 
left knee symptomatology has remained relatively stable 
throughout the period.  As such, there is no basis for awarding 
the Veteran disability ratings other than the currently assigned 
10 percent for any time from August 12, 2007 to the present.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected bilateral knee disabilities.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently employed with an after school program 
for children which requires him to be sedentary for prolonged 
periods.  See the July 2009 Board hearing transcript, pgs. 4-5.  
There is no indication in the record that the service-connected 
bilateral knee disabilities have caused him to miss extended 
periods of work or created any unusual employment impairment.  
See, e.g., the April 2009 VA examination report; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  Although the Veteran 
received emergency room treatment in August 2007 for his 
bilateral knee disabilities, the record is absent any indication 
of frequent hospitalization for these disabilities during the 
period under consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

Rice Consideration

In granting the Veteran's claims for increased ratings, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected bilateral knee 
disabilities.  On the contrary, the Veteran has stated that he is 
currently employed with an after school program for children 
which requires him to sit for long periods of time.  See the July 
2009 Board hearing transcript, pgs. 4-5.  Accordingly, the Board 
concludes that the issue of TDIU has not been raised in this 
case.  


ORDER

Entitlement to a 10 percent disability rating for service-
connected musculoligamentous strain of the right knee is granted, 
subject to controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 10 percent disability rating for service-
connected musculoligamentous strain of the left knee is granted, 
subject to controlling regulations applicable to the payment of 
monetary benefits.


REMAND

During the Veteran's VA examination for his service-connected 
right shoulder disability in April 2009, and in his March 2009 VA 
Form 9, he stated that he received orthopedic treatment for his 
right shoulder disability at a VA outpatient clinic in Lincoln, 
Nebraska in March 2009.  The Board notes that the claims folder 
is negative for any VA treatment after January 2009.  

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.
Accordingly, the case is REMANDED for the following action:

1.	The RO should request any records from 
the 
VA outpatient clinic in Lincoln, 
Nebraska after January 2009 pertaining 
to the Veteran's right shoulder 
disability.  All attempts to secure this 
evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


